Citation Nr: 0309111	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  01-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran had active duty from October 1941 to September 
1944.

The veteran died on November [redacted]
, 1971.  The appellant was 
married to the veteran from February 1945 to the date of his 
death.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318.

The appellant provided oral testimony before the undersigned 
Veterans Law Judge via a Travel Board hearing held at the RO 
on August 15, 2001, a transcript of which have been 
associated with the claims file.



On August 23, 2001, the Board imposed a temporary stay on the 
adjudication of 38 U.S.C.A. § 1318 claims like this one 
before the Board, inasmuch as the veteran was not rated 
totally disabled for the statutory period.  See Chairman's 
Memorandum No. 01-01-17 (August 23, 2001).

The stay was imposed in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit (CAFC) 
in its decision in National Organization of Veterans' 
Advocates, Inc. (NOVA), v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  In that decision the CAFC 
directed VA to conduct expedited rulemaking that would either 
explain why certain regulations - 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue, or revise the regulations so that they 
are consistent.  

In a document published in the Federal Register on April 5, 
2002, VA amended the provisions of 38 C.F.R. § 20.1106 to add 
an exception in order to clarify that this rule does not 
apply to claims for "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2), effective May 6, 2002.  See 67 Fed. Reg. 16,309 
(Apr. 5, 2002).  The CAFC revised the stay order to state 
that VA should process all DIC claims under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 except where the survivor seeks to 
reopen a claim on grounds of new and material evidence.  NOVA 
v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  


In light of the above, the temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, was lifted because this claim is not a claim where 
a survivor seeks to reopen a claim that was finally decided 
during a veteran's lifetime on the grounds of new and 
material evidence.  See Chairman's Memorandum No. 01-03-09 
(April 8, 2003).

Although the RO denied the appellant's claim for DIC benefits 
pursuant to 38 U.S.C. § 410(b)(1) (Supp. 1979), a statute 
that was a precursor to 38 U.S.C.A. § 1318, there has been a 
liberalizing of law or regulation creating a new basis for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  
See Cole v. West, 13 Vet. App. 268 (1999); Green v. West, 10 
Vet. App. 111 (1997).  Therefore, this 38 U.S.C.A. § 1318 
claim has to be reviewed on a de novo basis as opposed to a 
new and material basis.  See Spencer v. Brown, 4 Vet. App. 
283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Additionally, in a February 2000 VA Form 21-534, the 
appellant reported that she had been married only twice, with 
her first marriage being to the veteran and her second one 
being to RH (initials).  She stated that her marriage to RH 
ended on the date of RH's death.  She did not provide a death 
certificate for RH.

However, evidence in the claims file reflects that the 
appellant was married to FWV from July to September 1944 and 
that their marriage ended in divorce.

In general, VA will accept the statement of a claimant as to 
the dissolution of a marriage or death of a dependent.  See 
38 C.F.R. § 3.204(a) (2002).  However, VA will require 
evidence as indicated in 38 C.F.R. § 3.211 (2002) regarding 
proof of death if the claimant's statement on its face raises 
a question of its validity.  See 38 C.F.R. § 3.204(b) (2002).  

In this case, as the appellant failed to disclose the 
existence of a prior marriage in the February 2000 VA Form 
21-534, she needs to provide proof of the death of RH.  See 
id.

In her notice of disagreement received on November 1, 2000, 
the appellant indicated that she wanted a statement of the 
case on the DIC claim that she had filed in 1979 and again in 
2000.  As her 1979 claim was only a claim pursuant to a 
statute that was a precursor to 38 U.S.C.A. § 1318,  her 
notice of disagreement was limited to the 38 U.S.C.A. § 1318 
claim.

However, her February 2001 VA Form 9, her March 2001 
statement and the transcript of the August 2001 hearing 
reflect that she believes that she is entitled to DIC 
benefits based on service connection for the cause of the 
veteran's death.  It is not clear whether she is still 
claiming entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002).

The Board accepts the February 2001 VA Form 9 as a timely 
filed notice of disagreement on the June 2000 determination 
of the VA RO that service connection was not warranted for 
the cause of the veteran's death.

Where there has been an initial RO adjudication of a claim 
and a NOD as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

3.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

4.  The RO should ask the appellant to 
provide evidence as indicated in 
38 C.F.R. § 3.211 (2002) regarding the 
death of RH and inform her that if she is 
unable to provide such evidence, VA will 
make reasonable efforts to obtain such 
evidence if she provides sufficient 
information regarding the location of 
such evidence.

If necessary, the RO should make 
reasonable efforts to obtain evidence as 
indicated in 38 C.F.R. § 3.211 (2002) 
regarding the death of RH.

If any attempts to obtain additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

5.  The RO should ask the appellant 
whether she is still claiming entitlement 
to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (2002).

6.  The RO should issue a statement of 
the case as to its denial of entitlement 
to service connection for the cause of 
the veteran's death.  The appellant 
should be advised of the need to timely 
file a substantive appeal if she wishes 
appellate review.

7.  The RO should then conduct any 
necessary development brought about by 
the appellant's response to the 
development letter pursuant to the VCAA, 
and by any evidence obtained in 
conjunction with the above action 
paragraphs of this remand, and issue a 
supplemental statement of the case on the 
issue of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1318, if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

